Citation Nr: 0800968	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  04-33 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
as secondary to service-connected Type II diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing at the RO in 
December 2006.  

In an August 2002 rating decision, the RO granted service 
connection for diabetes mellitus.  In a November 2002 rating 
decision, the RO denied service connection for peripheral 
neuropathy.  The veteran submitted two statements in 
September 2003 statement indicating that he was disagreeing 
with the decisions.  The RO interpreted this, in part, as a 
claim for entitlement to an earlier effective date for the 
grant of service connection for the diabetes mellitus.  In 
September 2004, the veteran submitted a VA Form 9 indicating 
that he was appealing any issue included on a statement of 
the case or supplemental statement of the case.  However, a 
Report of Contact dated in June 2005,  reveals that the 
veteran only intended to disagree with the denial of service 
connection for peripheral neuropathy as secondary to diabetes 
mellitus.  In December 2006, the veteran submitted a 
statement indicating he was withdrawing the earlier effective 
date claim.  The Board finds the issue of entitlement to an 
earlier effective date was mistakenly submitted by the 
veteran without any intent to pursue the appeal.  The Board 
finds the issue is not in appellate status.  


FINDING OF FACT

The veteran's peripheral neuropathy is etiologically related 
to his service-connected diabetes.




CONCLUSION OF LAW

Peripheral neuropathy is proximately due to or the result of 
a service-connected disability.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  Further, a disability is service connected if 
it is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran is claiming entitlement to service connection for 
peripheral neuropathy which he alleges is secondary to his 
service-connected Type II diabetes mellitus.  There is 
competent evidence of record in the claims file documenting 
the current existence of peripheral neuropathy.  Examination 
by electromyography (EMG) and nerve conduction velocity (NCV) 
testing conducted by VA in January 2005 was interpreted as 
being consistent with a predominantly axonal, sensory-motor 
peripheral neuropathy with demyelinating features, along with 
a superimposed focal entrapment of the left peroneal nerve at 
the level of the fibular head.  A September 2006 VA clinical 
record indicates that peripheral neuropathy is included as 
one of the veteran's medical problems.  Finally, two private 
physicians, F.O., M.D. and P.G.P., M.D. wrote letters dated 
in December 2006, which indicate the authors were treating 
the veteran for neuropathy.  

There is also competent evidence of record linking currently 
existing peripheral neuropathy to the veteran's service-
connected Type II diabetes mellitus.  A May 2004 VA clinical 
record includes a pertinent assessment of non-insulin 
dependent diabetes mellitus (NIDDM) with neuropathy.  More 
probative are the December 2006 letters from the private 
physicians referenced above which provide nexus evidence 
linking the currently existing peripheral neuropathy to the 
service-connected diabetes mellitus.  Dr. F.O. wrote that the 
veteran had a history of diabetic neuropathy and that, in his 
opinion, the neuropathy was likely secondary to the veteran's 
diabetes.  Dr. P.G.P. wrote that the veteran suffers from 
peripheral neuropathy due to diabetes mellitus.  

There is no competent evidence of record which indicates the 
currently existing peripheral neuropathy is not secondary to 
the service-connected Type II diabetes mellitus.  A VA 
examination was conducted in October 2002.  While 
neurological testing appeared to be normal at that time and 
no diagnosis of peripheral neuropathy was made, the 
examination report did not contain any other evidence which 
could be construed as weighing against the claim.  The Board 
notes the examination was conducted to determine if the 
veteran had any cardiovascular or renal problems which were 
linked to the diabetes mellitus.  There is no indication in 
the report that the examiner was attempting to determine if 
peripheral neuropathy was present at that time or not and 
whether it was secondary to diabetes mellitus.  The Board 
finds that the report of the October 2002 VA examination does 
not weigh against the veteran's claim.  It is neutral at 
most.  

Based on the above, the Board finds that the evidence of 
record supports a determination that the veteran's currently 
existing peripheral neuropathy is secondary to his service-
connected Type II diabetes mellitus.  Accordingly, the Board 
finds that service connection is warranted for peripheral 
neuropathy on a secondary basis.  

As the Board is granting service connection for peripheral 
neuropathy as secondary to service-connected Type II diabetes 
mellitus, there is no need to discuss compliance with VA 
duties to notify and assist found at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  


ORDER

Entitlement to service connection for peripheral neuropathy 
secondary to Type II diabetes mellitus is granted.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


